                          United States District Court
                        Western District of North Carolina
                               Statesville Division

                                        )            JUDGMENT IN CASE
         Anthony Culler, et al          )
                                        )
             Plaintiff(s),              )           5:21-cv-00075-KDB-DCK
                                        )
                  vs.                   )
                                        )
                                        )
 AHIP NC Statesville 1530 Enterprises   )
            LLC, et al                  )
           Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 21, 2021 Order.

                                               June 21, 2021
